Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkemeier et al (US Patent Publication 2020/0039517) in view of Franchineau (US Patent Publication 2010/0044998).
Regarding claim 1, Berkemeier discloses a system for assisting in aligning a vehicle for hitching with a trailer, comprising: (abstract)
an imaging system outputting image data; (¶23)
a vehicle control system including at least one vehicle sensor outputting a signal including information related to a vehicle movement state; and (¶19, 22)
a controller:controlling the vehicle using the vehicle control system to move the vehicle into an aligned position, where a hitch ball mounted on the vehicle is aligned with a coupler of the trailer, including monitoring the signal from the vehicle sensor and tracking a position of the coupler relative to the hitch ball in the image data; and (¶18)


Berkemeier appears to be silent as to an unintended stop.

Franchineau however teaches when the information related to the vehicle movement state indicates an unintended stopped vehicle state, determining a distance, if the distance is above a predetermined threshold, controlling the vehicle control system to cause the vehicle to move, and, if the distance is below the predetermined threshold, indicating the unintended stopped vehicle state to a driver of the vehicle. (¶96-97)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Berkemeier with an unintended stop as taught by Franchineau because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Berkemeier discloses a vehicle, comprising: (abstract)
an imaging system outputting image data; (¶23)
a control system including at least one vehicle sensor outputting a signal including information related to a vehicle movement state; and (¶19, 22)
a hitch assistance system: controlling the vehicle using the vehicle control system to move the vehicle into an aligned position, where a hitch ball mounted on the vehicle is aligned with a coupler of a trailer, including monitoring the signal from the vehicle sensor and tracking a position of the coupler relative to the hitch ball in the image data; and (¶18)
when the information related to the vehicle movement state indicates an stopped vehicle state, determining a distance from the hitch ball to the coupler, if the distance is above a predetermined threshold, controlling the vehicle brake system and the vehicle powertrain control system to cause the vehicle to move, and, if the distance is below a predetermined threshold, indicating the stopped vehicle state to a driver of the vehicle. (¶18)

Franchineau however teaches when the information related to the vehicle movement state indicates an unintended stopped vehicle state, determining a distance, if the distance is above a predetermined threshold, controlling the vehicle control system to cause the vehicle to move, and, if the distance is below the predetermined threshold, indicating the unintended stopped vehicle state to a driver of the vehicle. (¶96-97)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Berkemeier with an unintended stop as taught by Franchineau because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 20, Berkemeier discloses a method for moving a vehicle to align a hitch ball mounted on the vehicle with a coupler of a trailer, comprising: (abstract)
controlling a vehicle control system to move the vehicle toward the trailer; tracking a position of the coupler relative to the hitch ball in image data received from a vehicle imaging system; (¶18)
monitoring a signal from a vehicle sensor including information related to a vehicle movement state; and (¶19, 22)
when the information related to the vehicle movement state indicates an stopped vehicle state, determining a distance from the hitch ball to the coupler, if the distance is above a predetermined threshold, controlling the vehicle brake system and the vehicle powertrain control system to cause the vehicle to move, and, if the distance is below a predetermined threshold, indicating the stopped vehicle state to a driver of the vehicle. (¶18)

Berkemeier appears to be silent as to an unintended stop.

Franchineau however teaches when the information related to the vehicle movement state indicates an unintended stopped vehicle state, determining a distance, if the distance is above a predetermined threshold, controlling the vehicle control system to cause the vehicle to move, and, if the distance is below the predetermined threshold, indicating the unintended stopped vehicle state to a driver of the vehicle. (¶96-97)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Berkemeier with an unintended stop as taught by Franchineau because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 2-11, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669